Dear Mr. Koupal:
This letter is in response to your question asking:
              Is the Board of Architects, Engineers and Land Surveyors required under Senate Bill 16, an act passed by the General Assembly during the 1981 session, to reimburse the General Revenue Fund for the Board's expenditures during fiscal year 1982 even though the General Assembly appropriated money to the Board for that year from General Revenue?
In your request, you submitted the following statement of facts:
              Senate Bill 16, passed by the General Assembly during the 1981 session, became effective on September 28 of that year. One of the provisions of that measure was to create a fund for the Board of Architects, Engineers and Land Surveyors. All revenues of the Board would be placed in the new fund and expenditures made from it. Prior to the passage of Senate Bill 16, the Board's revenue were deposited to the credit of General Revenue and its appropriations were made from General Revenue.
              Although a new fund was created effective September 28, 1981, the Board's appropriations for the fiscal year, beginning July 1, 1981, were from General Revenue. This most probably occurred because the appropriations bill and Senate Bill 16 were passed almost simultaneously by the General Assembly. As a result for fiscal year 1982, the Board was forced to operate both under Senate Bill 16, which created a new fund but had no appropriations from it, and House Bill 7, the appropriations bill authorizing expenditures from General Revenue. (Note: all appropriations to the Board after fiscal year 1982 have been from the new fund.)
              To resolve the dilemma, the Board, in cooperation with other state agencies decided to reimburse General Revenue for calendar year 1982 expenditures made from the fiscal year 1982 General Revenue appropriation. This date was chosen because the bulk of license fees supporting calendar year 1981 activities were deposited earlier in 1981 to the credit of General Revenue. The amount reimbursed by the Board to General Revenue was $121,389. However, the Board can find no requirement in Senate Bill 16 that any transfer at all be made to General Revenue.
One of the provisions of Senate Bill 16, codified at Section327.081.1, RSMo Supp. 1984, states:
              All funds received pursuant to the provisions of this chapter shall be deposited in the state treasury to the credit of the "State Board for Architects, Professional Engineers and Land Surveyors Fund" which is hereby established. All expenditures authorized by this chapter shall be paid from funds appropriated to the board by the general assembly from this fund.
It appears that when the General Assembly enacted Section327.081.1, it made no appropriation to the Board's fund. If the Board had been required to operate totally out of its newly enacted fund, it would have had no operating expenses whatsoever for fiscal year 1982. Therefore, we conclude that the General Assembly enacted House Bill 7 with the apparent intent that the Board would operate from such appropriation until monies could be deposited in the Board's new fund and appropriations made to the Board from that fund.
We further find no provision of law requiring reimbursement from the State Board of Architects, Professional Engineers and Land Surveyors Fund for moneys expended from the General Revenue Fund. Absent such a provision, it is our view that such reimbursement is not required.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General